BLATGHFORD, Circuit Judge.
As this is not a case in which the claimants can appeal to the supreme court, there can be no supersedeas or stay of execution on the decree made by this court against the vessel libelled. Hence, the claimants, as appellants to this court, are obliged to pay at once the amount of such decree, and the obligation of the sureties in the appeal bond to this court came into force without waiting for ten days to expire after the rendering of such decree. The motion for judgment against such sureties must, therefore, be granted.